The expressions in the concurring opinions were not intended to convey the idea that it was not permissible *Page 334 
for the officer of the United States army to testify that deceased was an enlisted soldier in the United States army and that he was absent without leave. The testimony to these facts was admissible.
The language in the concurring opinion was directed to the effort upon the part of the appellant, as shown by his Bill of Exceptions No. 4, to elicit the opinion of the witness touching the interpretation of army regulations or laws of Congress authorizing the arrest of deserters from the United States army.
The concurring opinion filed upon the original hearing is modified or supplemented by the statements herein contained, and the motion for rehearing is overruled.
Overruled.